DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 06/03/2021.  Claims 4-10 are pending.  Claims 8-10 are withdrawn.  Claim 4-7 will be examined.


Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 06/03/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first transforming nit and a second transforming unit in claim 4 and inverse transform processing unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-7 are unclear as to what a first and second type of core transform is.  It is noted that the claim is in the alternative and the secondary transform is only performed for one of the alternatives. 
Claims 4 (and corresponding dependent claims 5-6) and Claim 7 recite “a first transforming unit configured to apply one of first type core transform and second type core transform to the transform coefficient…” This limitation reads as the first type of core transform is applied or second type of core transform to the transform coefficient is applied, then the second limitation would not require to be performed if the second type of core transform is selected. It is unclear what first and second types of core transform are.  The claims are also unclear as only one limitation requires to be performed.

Claims 4 (and corresponding dependent claims 5-6) recite “a first transforming unit…” and “a second transforming unit…” and Claim 7 recites “inverse transform processing unit.”
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., “a first transforming  unit configured to" “a second transforming unit configured to” and “inverse transform processing configured to”) and the terms are not modified by sufficient structure or material for performing the claimed function. The specification states that “Each block of the video decoding apparatus 1 and the video coding apparatus 2 described above may be realized as a hardware by a logical circuit formed on an integrated circuit (IC chip), or may be realized as a software using a Central Processing Unit (CPU) in paragraph 0408 of the published application,  however does not state if the units are sufficient hardware for a specialized function; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the units are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (US 2018/0020218 and hereafter referred to as “Zhao”).
Regarding Claim 4, Zhao discloses an image decoding apparatus for performing inverse transform of a transform coefficient on a prescribed unit basis, the image decoding apparatus comprising: 
a first transforming unit configured to apply one of first type core transform and second type core transform to the transform coefficient (Page 11, paragraph 0129-0136, 0121, Page 13, paragraph 0146, Page 21-22, paragraph 0234-0236- processor/hardware/ code/software that preforms the function performs the function); and 
a second transforming unit configured to perform secondary transform of the transform coefficient only in a case that the first transforming unit performs the first type core transform (Page 11, paragraph 0129-0136, 0121 – after selecting the first type core transform i.e. found in Table 1 or Table 2 includes a horizontal transform, then a secondary transform or vertical transform paired with the horizontal pair is performed- processor/hardware/ code/software that preforms the function performs the function of applying the secondary transform).  
Regarding Claim 5, Zhao discloses all the limitations of Claim 4.  Zhao discloses wherein the second type core transform applied by the first transforming unit is non-separable transform (Page 13, paragraph 0146).  
Regarding Claim 6, Zhao discloses all the limitations of Claim 4.  Zhao discloses
wherein the first transforming unit selects the first type core transform with reference to first syntax, and selects the second type core transform with reference to the first syntax and second syntax (Page 11, paragraph 0129-0136, 0121, Page 13, paragraph 0146, processor/hardware/ code/software that preforms the function performs the function of applying the second type of transform).  
	Regarding Claim 7, Zhao discloses an image coding apparatus comprising: 
 an inverse transform processing unit configured to perform inverse transform of a transform coefficient on a prescribed unit basis (Figure 8, 60, Page 3, paragraph 0037, 0038), the inverse2Response to Restriction/Election Requirement dated April 8, 2021Appl. No. 16/650,027 Attorney Docket No.: US82240transform processing unit comprising: 
a first transforming unit configured to apply one of first type core transform and second type core transform to the transform coefficient (Page 11, paragraph 0129-0136, 0121, Page 13, paragraph 0146, Page 21-22, paragraph 0234-0236- processor/hardware/ code/software that preforms the function performs the function of applying the second type of transform); and 
a second transforming unit configured to perform secondary transform of the transform coefficient only in a case that the first transforming unit performs the first type core transform (Page 11, paragraph 0129-0136, 0121 – selecting the first type core transform requires horizontal transform and then vertical transform, after selecting the first type core transform i.e. found in Table 1 or Table 2 includes a horizontal transform, then a secondary or vertical transform paired with the horizontal pair is performed- processor/hardware/ code/software that preforms the function performs the function of applying the secondary transform). 


Claims 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (US 2018/0098081 and hereafter referred to as “Zhao”).
The rejection of the claims can be interpreted in two different ways:
Interpretation 1:
Regarding Claim 4, Zhao discloses an image decoding apparatus for performing inverse transform of a transform coefficient on a prescribed unit basis, the image decoding apparatus comprising: 
a first transforming unit configured to apply one of first type core transform and second type core transform to the transform coefficient (Page 10, paragraph 0119, 0121, Page 11, paragraph 0125-0126, 0129, Page 13, paragraph 0145, Table 1, Table 2, Figure 9, 88 Page 7, paragraph 0072, 0076, Page 3, paragraph 0037, 0038 processor/hardware/ code/software that preforms the function performs the function of applying the second type of transform); and 
a second transforming unit  configured to perform secondary transform of the transform coefficient only in a case that the first transforming unit performs the first type core transform (Page 10, paragraph 0119, 0121, Page 11, paragraph 0125-0126, 0129, Page 13, paragraph 0145, Table 1, Table 2, Figure 9, 88 Page 7, paragraph 0072, 0076, Page 3, paragraph 0037, 0038– after selecting the first type core transform i.e. found in Table 1 or Table 2 includes a horizontal transform, then a secondary transform or vertical transform paired with the horizontal pair is performed- processor/hardware/ code/software that preforms the function performs the function of applying the secondary transform).  
Interpretation 2: 
Regarding Claim 4, Zhao discloses an image decoding apparatus for performing inverse transform of a transform coefficient on a prescribed unit basis, the image decoding apparatus comprising: 
a first transforming unit configured to apply one of first type core transform and second type core transform to the transform coefficient (Page 10, paragraph 0119, 0121, Page 11, paragraph 0125-0126, 0129, Page 13, paragraph 0145, Table 1, Figure 9, 88 Page 7, paragraph 0072, 0076, Page 3, paragraph 0037, 0038 processor/hardware/ code/software that preforms the function performs the function of applying the second type of transform); and 
a second transforming unit (Page 3, paragraph 0037, 0038, Figure 9, 88 processor/hardware/ code/software) configured to perform secondary transform of the transform coefficient only in a case that the first transforming unit performs the first type core transform (this limitation is an alternative limitation as the first transforming unit applies first type of core transform or second type of core transform to the transform coefficient and the selection is second type of core transform).  
Both interpretations:
Regarding Claim 5, Zhao discloses all the limitations of Claim 4.  Zhao discloses wherein the second type core transform applied by the first transforming unit is non-separable transform (Page 11, paragraph 0125-0126, 0129).  
Regarding Claim 6, Zhao discloses all the limitations of Claim 4.  Zhao discloses
wherein the first transforming unit selects the first type core transform with reference to first syntax, and selects the second type core transform with reference to the first syntax and second syntax (Page 11, paragraph 0125-0126, 0129, Page 13, paragraph 0145, Table 1 - processor/hardware/ code/software that preforms the function performs the function).  

Interpretation 1:
Regarding Claim 7, Zhao discloses an image coding apparatus comprising: 
 an inverse transform processing unit configured to perform inverse transform of a transform coefficient on a prescribed unit basis (Figure 8, 60, Page 3, paragraph 0037, 0038), the inverse2Response to Restriction/Election Requirement dated April 8, 2021Appl. No. 16/650,027 Attorney Docket No.: US82240transform processing unit comprising: 
a first transforming unit configured to apply one of first type core transform and second type core transform to the transform coefficient (Page 10, paragraph 0119, 0121, Page 11, paragraph 0125-0126, 0129, Page 13, paragraph 0145, Table 1, Table 2, Figure 9, 88 Page 7, paragraph 0072, 0076, Page 3, paragraph 0037, 0038 processor/hardware/ code/software that preforms the function performs the function of applying the second type of transform); and 
a second transforming unit  configured to perform secondary transform of the transform coefficient only in a case that the first transforming unit performs the first type core transform (Page 10, paragraph 0119, 0121, Page 11, paragraph 0125-0126, 0129, Page 13, paragraph 0145, Table 1, Table 2, Figure 9, 88 Page 7, paragraph 0072, 0076, Page 3, paragraph 0037, 0038 - after selecting the first type core transform i.e. found in Table 1 or Table 2 includes a horizontal transform, then a secondary transform or vertical transform paired with the horizontal pair is performed- processor/hardware/ code/software that preforms the function performs the function of applying the secondary transform).  

Interpretation 2: 
	Regarding Claim 7, Zhao discloses an image coding apparatus comprising: 
 an inverse transform processing unit configured to perform inverse transform of a transform coefficient on a prescribed unit basis (Figure 8, 60, Page 3, paragraph 0037, 0038), the inverse2Response to Restriction/Election Requirement dated April 8, 2021Appl. No. 16/650,027 Attorney Docket No.: US82240transform processing unit comprising: 
a first transforming unit configured to apply one of first type core transform and second type core transform to the transform coefficient (Page 10, paragraph 0119, 0121, Page 11, paragraph 0125-0126, 0129, Page 13, paragraph 0145, Table 1, Figure 9, 88 Page 7, paragraph 0072, 0076, Page 3, paragraph 0037, 0038 processor/hardware/ code/software that preforms the function performs the function of applying the second type of transform); and 
a second transforming unit (Page 3, paragraph 0037, 0038, Figure 9, 88 processor/hardware/ code/software) configured to perform secondary transform of the transform coefficient only in a case that the first transforming unit performs the first type core transform (this limitation is an alternative limitation as the first transforming unit applies first type of core transform or second type of core transform to the transform coefficient and the selection is second type of core transform).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



June 14, 2021